DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitation “connection member” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “member” coupled with functional language “connecting the evaporator body and refrigerant flow path” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
claim(s) 1-17 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Claim limitation “dipping member” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “member” coupled with functional language “for a refrigerant having a temperature lower than a freezing point of water to flow” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-17 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Claim limitation “through support portion” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “portion” coupled with functional language “for passing through and support the heater” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 13-17 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  


A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Connection member→ 500 which appears to be a coupling having two apertures 
Dipping member→ 300 protrusion from the evaporator
Through support portion→ trough in the partition

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "one side" and “the other side” in line 3, it is unclear which structure “one side” and “the other side” is referring to. For the purposes of examination, the examiner is going to treat the claim as if it read, " the heater insertion pipe is configured to be closed on on the other side, and the at least a portion of the heater is inserted into the opened 

	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2013-0095974 to Park et al. (hereinafter referred to as Park), see English language translation provided herewith.
In reference to claim 1, Park discloses the claimed invention including:
An evaporator (100) for an ice maker, comprising:
an evaporator body (110) having a refrigerant flow path (112) formed therein;
a dipping member (120) connected to the evaporator body, for a refrigerant having a temperature lower than a freezing point of water to flow in the refrigerant flow 
a heater (130/131/132) having at least a portion inserted into the refrigerant flow path (112), see figure 3, and directly heating at least one of the refrigerant in the refrigerant flow path, to separate the ice generated on the dipping member from the dipping member; and
a connection member (as defined below) connecting the evaporator body (110) and the refrigerant flow path to be connected to a refrigeration cycle (21/22), and inserting the at least a portion of the heater into the refrigerant flow path.

    PNG
    media_image1.png
    445
    947
    media_image1.png
    Greyscale

In reference to claim 2, Park discloses the claimed invention including:
at least a portion of a heater insertion pipe (132) into which the at least a portion of the heater (131) is inserted passes through the connection member and is inserted into the refrigerant flow path, see figure 1 and 2.
In reference to claim 4, Park discloses the claimed invention including:
a connection flow path (interior of the coupling member as defined supra)  connected to the refrigerant flow path (21/22) and the refrigeration cycle and through 
In reference to claim 5, Park discloses the claimed invention including:
one side of the connection member is connected to the evaporator body (110) to connect the connection flow path (interior of the connection member as defined supra) and the refrigerant flow path (21/22), and a connection pipe (as defined in the annotated reference with respect to claim 1 supra) connected to the refrigeration cycle is connected to the other side of the connection member to be connected to the connection flow path (21/22), wherein the at least a portion of the heater or the at least a portion of the heater insertion pipe (132) passes through the other side of the connection member, passes through the connection flow path, and is inserted into the refrigerant flow path, see figure 1.
In reference to claim 6, Park discloses the claimed invention including:
a through-hole connected to the connection flow path and through which the at least a portion of the heater or the at least a portion of the heater insertion pipe (132) sealedly passes (there must be a through hole through the connection member in order for the heater to pass into the evaporator body), and a connection hole connected to the connection flow path and to which at least a portion of the connection pipe is sealedly connected (there must necessarily be a hole in which the connection pipe is formed in order to refrigerant to pass through the connection member into the evaporator), are formed on the other side of the connection member.
In reference to claim 7, Park discloses the claimed invention including:
a diameter of at least a portion of the connection member is greater than the sum of a diameter of the heater or a diameter of the heater insertion pipe and a diameter of the connection pipe. In order for both the heater insertion pipe and the connection pipe .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 5 supra and in further view of KR 10-2017-0114306 to Cho, hereinafter referred to as Cho (see English language translation provided herewith).
In reference to claim 8, Park as modified by Cho discloses the claimed invention.
Park fails to explicitly disclose a connection space connected to the refrigerant flow path is formed in the dipping member to flow the refrigerant in the refrigerant flow path (see abstract).

In reference to claim 9, Park as modified by Cho discloses the claimed invention.
Cho discloses the dipping member comprises a partition member (300) partitioning the connection space into a refrigerant inflow path into which the refrigerant flows from the refrigerant flow path and a refrigerant outflow path from which the refrigerant flows into the refrigerant flow path. Accordingly, when substituting the dipping members of Park with the dipping members of Cho supra, the substitution would also include the claimed partition member.
In reference to claim 10, Park as modified by Cho discloses the claimed invention.
Cho discloses the partition member (300) comprises a communication hole (320) through which the refrigerant inflow path and the refrigerant outflow path are communicated to allow the refrigerant in the refrigerant inflow path to flow to the refrigerant outflow path. Accordingly, when substituting the dipping members of Park 
In reference to claim 11, Park as modified by Cho discloses the claimed invention.
Cho discloses the partition member at least partially passes through the refrigerant flow path to extend to the evaporator body (at 312), and the partition member is at least partially in contact with the dipping member and the evaporator body. See pages 4 and 5 where Cho discloses a seal on the edge of the partition to maintain air tightness of the space partitioned by the partition which implies that there must be contact with the dipping member 200 and evaporator body. Accordingly, when substituting the dipping members of Park with the dipping members of Cho supra, the substitution would also include the claimed contact with the evaporator body and dipping member in order to maintain the air tightness of the partitioned space.
In reference to claim 12, Park as modified by Cho discloses the claimed invention.
Cho discloses a portion of the partition member extending to the evaporator to maintain the space partitioned by the partition member, see page 5 of the English language translation. Cho teaches that the partition member divides the plurality of branch pipes such that the refrigerant flows from one branch pipe to another in succession, see page 4 of the English language translation. Accordingly, when modifying Park by Cho, one would also want to ensure that the partition partitioned the space such that the refrigerant flowed to each dipping member in succession. In order for such function to occur, the partition member would need to at least partially in contact with the heater or the heater insertion pipe to support the heater or the heater insertion pipe in order to ensure that the refrigerant flowed in each dipping member in succession and the combination of Park and Cho as provided supra would result in the claimed invention.
In reference to claim 13, Park as modified by Cho discloses the claimed invention.

In reference to claim 14, Park as modified by Cho discloses the claimed invention.
Park discloses the heater insertion pipe (132) is at least partially in contact with the evaporator body (110 at 111), see figure 3.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Cho as applied to claim 14 supra and in further view of KR10-2014-0006488 to Lee, hereinafter referred to as Lee (see English language translation provided herewith).
In reference to claim 15, Park as modified by Cho and Lee discloses the claimed invention.
Park as modified supra fails to disclose at least one group selected from the groups consisting of the evaporator body and the dipping member, the partition member and the dipping member, the heater or heater insertion pipe and the through support portion, or the heater or heater insertion pipe and the evaporator body is connected by brazing.
However Lee teaches that it is known in the art of submerged ice makers to integrally form the heater insertion tube and evaporator body by brazing, see page 4. This is strong evidence that modifying Park as claimed would produce predictable result (e.g. form an integral evaporator body). Accordingly, it would have been obvious to one 
In reference to claim 16, Park as modified by Cho and Lee discloses the claimed invention.
Park discloses the heater comprises a heater body (132), a heating element (131) provided inside the heater body and electrically connected to a power source (supply electricity, see page 3 of the English language translation ), and a fuse (heater fuse, see page 1 of the English language translation) blocking electrical connection between the heating element and the power source when the heating element generates heat having an abnormal heating temperature (inherently assumed in the disclosed fuse).
In reference to claim 17, Park as modified by Cho and Lee discloses the claimed invention.
 Note the limitations of claim 17 appears to be a limitation based upon a process of manufacturing the ice maker that does not result in any structure different than that disclosed by Park. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process, see MPEP 2113. Since the apparatus disclosed by Park is substantially identical to the claimed product, and there appears to be no structural difference between a product produced as claimed and a product where the fuse connected to the .

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.